DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
Regarding claim 13, line 14, the phrase “an electrical contact point” should be corrected to reflect there are two electrical contact points. In addition, it is noted that dependent claims 21 and 22 contain limitations of “the second electrical contact point” and “the first electrical contact point”, thus, Applicant is suggested to further define the two electrical contact points in claim 13 in order to avoid 112(b) rejections (see rejections of claims 21-22 below). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 18, the phrase “the removable Z plane detail” renders the claim indefinite as it is unclear which removable Z plane detail is this phrase referring to in claim 13. Claim 13 contains limitations of “a first removable Z plane detail” and “a second removable Z plane detail”. For purpose of examination, “the removable Z plane detail” is considered as either the first or the second Z plane detail. However, Applicant should clarify what is intended, without adding new matter. 
Regarding claim 20, the phrase “the removable Z plane detail” renders the claim indefinite as it is unclear which removable Z plane detail is this phrase referring to in claim 13. Claim 13 contains limitations of “a first removable Z plane detail” and “a second removable Z plane detail”. For purpose of examination, “the removable Z plane detail” is considered as either the first or the second Z plane detail. However, Applicant should clarify what is intended, without adding new matter. 
Claim 21 recites the limitation "the second electrical contact point" in claim 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the second electrical contact point" in claim 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 13, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Marszal (US5792267), Schlichting (US20050274611) and Struthers (US3802255).
Regarding claim 13, Marszal teaches a method of applying a protective coating to selected portions of a turbine engine blade, wherein the blade has a root, a platform and an airfoil (abstract, figures 1-3, column 1 lines 5-10, claim 1) (a method for selectively applying a coating to a gas turbine engine blade). Marszal teaches to locate the root into a partial receptacle 46a in the base 44 of a fixture (column 3 line 16 to column 4 line 34, figures 1) (locating the root into a partial receptacle formed by a base). Marszal teaches to mount a removable sidewall 50, a first removable Z plane detail (see figure 1 below), and a second removable Z plane detail (see figure 1 below) to the base 44, the second removable Z plane detail mounted to the removable sidewall, the first removable Z plane detail mounted to the base to complete the receptacle of a masking box to shield the root (column 3 line 16 to column 4 line 34, figure 1). 

    PNG
    media_image1.png
    337
    514
    media_image1.png
    Greyscale


	Marszal does not explicitly teach the fastener is also mounted through the first removable Z plane detail and the second removable Z plane detail. However, Struthers teaches a fixture to hold turbine blades (abstract, column 1 lines 30-40). Struthers discloses a pair of molded fixture pieces that are cast to fit the contour of the critical faces of the blade including the root and a pin is used to hold the two halves together and in place (column 1 lines 30-40, column 2 lines 13-22, see figure 4). Since Marszal teaches the first and second removable Z plane details are shaped to interface with the root serration of the root, which serves the same function as the two molded fixture pieces in Struthers, it would be obvious to use the pin (fastener in Marszal) to also hold the removable Z plane details in place in light of the teaching of Marszal in view of Struthers. In addition, the use of once piece of fastener/mechanism instead of the structure disclosed in the Marszal (separate fasteners for the base and sidewall, the first 
	Marszal in view of Struthers does not explicitly teach to form the electrical contact point in the root. However, Schlichting teaches an inspection technique for evaluating coating on turbine blade (paragraphs 0001, 0032). Schlichting disclose a probes with an electrochemical impedance spectroscopy (EIS) probe is used to determine the quality of the coatings formed on the blade (paragraphs 0007 and 0032), wherein the EIS system comprises an impedance analyzer operatively coupled to the uncoated portion of the blade root portion, thereby making the root an working electrode (paragraph 0032, figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an electrical contact point in the root by Schlichting, and specifically with the removable z plane details that can be connected to the EIS system, in the method for selectively applying a coating to a gas turbine engine blade as disclosed by Marszal in view of Struthers because Schlichting teaches 
	Regarding claim 18, Marszal teaches to remove the second removable Z plane detail from the base and stripping the accumulated coating from the base with an acidic solution (column 4 lines 24-30).
	Regarding claim 19, Marszal teaches to strip the accumulated coating from the removable sidewall with an acidic solution (column 4 lines 24-30).
	Regarding claim 20, Marszal teaches each fixture is used a limited number each cycle before being serviced before and replaced (column 4 lines 16-36) (replacing the second removable Z plane detail after a predetermine number of coating cycles).
Regarding claim 21, Marszal teaches the second removable Z plane detail is mounted to the removable sidewall opposite the receptacle that shields the root of the blade such that a tab that extends from the second removable Z plane detail extends through a slot in the removable sidewall to form the second electrical contact point (by Schlichting) to the root ((column 3 line 16 to column 4 line 34, see figure 1 above).

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Marszal (US5792267), Schlichting (US20050274611) and . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NGA LEUNG V LAW/Examiner, Art Unit 1717